                                                                                                Entered on Docket
                                                                                                August 16, 2019
                                                                                                EDWARD J. EMMONS, CLERK
                                                                                                U.S. BANKRUPTCY COURT
                                                                                                NORTHERN DISTRICT OF CALIFORNIA



                                             1                                                Signed and Filed: August 16, 2019

                                             2
                                             3
                                                                                              ________________________________________
                                             4                                                DENNIS MONTALI
                                                                                              U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                             8                                 UNITED STATES BANKRUPTCY COURT
                                             9                                 NORTHERN DISTRICT OF CALIFORNIA
                                            10
UNITED STATES BANKRUPTCY COURT




                                                 In re:                                                )   Bankruptcy Case
  for the Northern District of California




                                            11
                                                                                                       )   No. 19-30088-DM
                                            12   PG&E CORPORATION,                                     )
                                                                                                       )   Chapter 11
                                            13            - and -                                      )
                                                                                                       )   Jointly Administered
                                            14
                                                 PACIFIC GAS AND ELECTRIC COMPANY,                     )
                                            15                                                         )
                                                                    Debtors.                           )
                                            16                                                         )
                                            17   ☐ Affects PG&E Corporation                            )
                                                 ☐ Affects Pacific Gas and Electric Company            )
                                                 ☒ Affects both Debtors
                                            18                                                         )
                                                                                                       )
                                            19                                                         )
                                                 * All papers shall be filed in the Lead Case, No.
                                            20                                                         )
                                                 19-30088 (DM).
                                                                                                       )
                                            21                                                         )
                                                                                                       )
                                            22                                                         )
                                            23    MEMORANDUM DECISION REGARDING MOTIONS FOR RELIEF FROM STAY
                                            24            The Official Committee of Tort Claimants (the “TCC”) filed a motion for relief from
                                            25   stay on July 2, 2019 (Dkt. 2842) and the Ad Hoc Group of Subrogation Claim Holders filed a
                                            26   similar motion on July 3, 2019 (Dkt. 2863) (together the “Motions”). Several parties joined and
                                            27   opposed, and the Motions came on for hearing on August 14, 2019. Subsequently, the matters
                                            28   were submitted.


                                                                                                 -1-
                                             Case: 19-30088          Doc# 3571      Filed: 08/16/19    Entered: 08/16/19 14:34:12   Page 1 of
                                                                                                 5
                                             1            This court has jurisdiction over these contested matters pursuant to 28 U.S.C. §§ 157(b)
                                             2   and 1334(b). They are core proceedings under 28 U.S.C. § 157(b)(2)(A) and (G). Venue is
                                             3   appropriate in this court. 28 U.S.C. § 1409(a).
                                             4      I.       BACKGROUND
                                             5            The parties seek relief from the automatic stay in order to pursue state court litigation
                                             6   which will decide whether Debtors caused and are liable for the wildfire known as the “Tubbs
                                             7   Fire,” which all parties agree is the largest and most destructive fire of the Northern California
                                             8   wildfires that occurred in 2017 and 2018. By the movants’ estimate, the potential damages
                                             9   could account for as much as two-thirds of Debtors’ liability for the wildfires in Northern
                                            10   California. The TCC seeks relief from stay as to eight individuals listed in Exhibit A to their
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   motion who are entitled to statutory preference for trial under California Code of Civil
                                            12   Procedure § 36 (the “Preference Plaintiffs”) in the San Francisco Superior Court, as coordinated
                                            13   litigation (the “Coordination Proceeding”). The Ad Hoc Group of Subrogation Claim Holders
                                            14   seek relief to determine Debtors’ liability in the same litigation.
                                            15      II.      ANALYSIS
                                            16            A bankruptcy court shall lift the automatic stay for cause, which is not defined in the
                                            17   Bankruptcy Code but is decided on a case-by-case basis. See 11 U.S.C. § 362(d)(1);
                                            18   Christensen v. Tucson Estates, Inc. (In re Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir.
                                            19   1990). If a bankruptcy court may abstain from deciding issues that could be decided by an
                                            20   imminent state court trial involving the same issues, cause may exist to allow the state court
                                            21   trial to go forward. Id. (citation omitted). To determine whether cause exists, courts often use
                                            22   the twelve factors set forth in In re Curtis, 40 B.R. 795, 800 (Bankr. D.Utah 1984) (the “Curtis
                                            23   factors”), which are as follows (excluding the factors irrelevant to this proceeding): whether the
                                            24   relief will result in a partial or complete resolution of the issues; the lack of any connection with
                                            25   or interference with the bankruptcy case; whether a specialized tribunal has been established to
                                            26   hear the particular cause of action and whether that tribunal has the expertise to hear such cases;
                                            27   whether the litigation in another forum would prejudice the interests of other creditors,
                                            28   the creditor's committee and other interested parties; the interests of judicial economy and
                                                 the expeditious and economical determination of litigation for the parties; whether the
                                                                                                   -2-
                                             Case: 19-30088        Doc# 3571       Filed: 08/16/19       Entered: 08/16/19 14:34:12       Page 2 of
                                                                                                5
                                             1   foreign proceedings have progressed to the point where the parties are prepared for trial,
                                             2   and the impact of the stay and the "balance of hurt." See also (Kronemyer v. Am.
                                             3   Contractors Indemn. Co. ( In re Kronemyer), 405 B.R. 915, 921 (B.A.P. 9th Cir. 2009)
                                             4   (“We agree that the Curtis factors are appropriate, nonexclusive, factors to consider in
                                             5   deciding whether to grant relief from the automatic stay to allow pending litigation to
                                             6   continue in another forum.”)
                                             7           Here, cause exists to grant relief from stay, both including and independent of the Curtis
                                             8   factors. First, relief from stay will definitively bring a resolution as to Debtors’ liability in the
                                             9   Tubbs fire, and provide an important data point that most likely will facilitate resolution of the
                                            10   wildfire tort claims in this case. Also relevant to the bankruptcy proceeding is the guidance it
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   may provide in this court’s estimation proceedings under 11 U.S.C. § 502(c).
                                            12           Debtors are correct in their opposition to the TCC’s motion when they state that
                                            13   resolution of the Tubbs fire proceedings is central to this case. However, commencement of
                                            14   this litigation, while connected to the bankruptcy, will not interfere with the bankruptcy case.
                                            15   The state court trial may proceed on a parallel track to the proceedings in this court. The state
                                            16   court is also suited for a proceeding which consists entirely of state law issues, and it may be
                                            17   aided by the Coordination Proceeding in order to resolve these issues and the several parties
                                            18   implicated. Further, there is nothing to show that other creditors would be prejudiced if relief
                                            19   were granted, and while they do not appear to be completely ready for trial, the parties filed this
                                            20   action prior to the bankruptcy and, as further discussed below, are on a schedule for resolution.
                                            21           In addition, the interest of judicial economy and an expeditious determination has been
                                            22   served in this case. The TCC has identified the Preference Plaintiffs as entitled to statutory
                                            23   preference pursuant to state procedural law. See Cal. Civ. Proc. Code § 36 (West). On petition
                                            24   of the Preference Plaintiffs, which petition meets the standard laid out in CCP § 36, the state
                                            25   court shall set the matter for trial no more than 120 days after granting the motion for
                                            26   preference. Consequently, a trial in state court is likely to commence in an expeditious fashion
                                            27   once a preference determination has been made. Thus, the Curtis factors weigh in favor of
                                            28   relief from stay.


                                                                                                   -3-
                                             Case: 19-30088          Doc# 3571     Filed: 08/16/19       Entered: 08/16/19 14:34:12        Page 3 of
                                                                                                5
                                             1              Finally, cause exists to grant relief from stay to advance these cases towards the
                                             2   necessary and stated goals of all the parties: a just resolution of the claims of victims of the
                                             3   wildfires that have ravaged Northern California in recent years. The pressure to adjudicate
                                             4   these claims in a prompt fashion comes from bankruptcy considerations, moral duties, and even
                                             5   legislative deadlines. See Assembly Bill No. 1054, Chapter 3 § 3291. The statutorily ensured
                                             6   commencement of a trial on the Tubbs fire moves toward liquidating these tort claims and helps
                                             7   with the imperfect method of estimating claims as must be done here in the bankruptcy court.
                                             8   In sum, although a handful of plaintiffs proceeding to trial does not resolve many claims in this
                                             9   case, it advances the goals of this bankruptcy far better than stayed, stagnant proceedings. All
                                            10   arguments to the contrary ignore the urgent need for resolution, the inherent suitability of the
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   state court to bring about that resolution, and the importance of that resolution to the future
                                            12   conduct of these bankruptcy cases.
                                            13       III.      CONCLUSION
                                            14              The Ad Hoc Group of Subrogation Claim Holders’ motion is GRANTED as requested
                                            15   to determine liability in the Coordination Proceeding. The TCC’s motion is GRANTED and
                                            16   the stay is lifted as to Preference Plaintiffs and any other parties entitled to the same preference
                                            17   as brought forth in the joinders filed to the Motions.
                                            18              Counsel for the parties are requested to submit orders consistent with this memorandum
                                            19   decision that identify the parties entitled to relief from stay. Relief from stay will be effective
                                            20   upon entry of those orders. The 14 day stay of Federal Rule of Bankruptcy Procedure
                                            21   4001(a)(3) is waived.
                                            22              The court will issue a further order regarding coordination and communication with the
                                            23   state court proceedings following the August 27, 2019 status conference in this case. 1
                                            24                             *** END OF MEMORANDUM DECISION ***
                                            25
                                            26
                                            27
                                            28   1
                                                  The court expects that litigation counsel for Debtors will work collaboratively with plaintiffs'
                                                 counsel to expedite rather than delay the pre-trial process to a get to a jury trial promptly. The
                                                 shoe might be on the other foot when it is time to schedule the final estimation hearings.
                                                                                                 -4-
                                             Case: 19-30088          Doc# 3571       Filed: 08/16/19    Entered: 08/16/19 14:34:12        Page 4 of
                                                                                                  5
                                             1                              COURT SERVICE LIST
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28


                                                                                       -5-
                                             Case: 19-30088   Doc# 3571   Filed: 08/16/19    Entered: 08/16/19 14:34:12   Page 5 of
                                                                                       5
